Citation Nr: 1751337	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO. 14-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left knee disability as secondary to service-connected right knee arthritis with tear of the medial meniscus, status post excision of right tibial tubercle. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

In May 2017 and August 2017 written correspondences, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to his claims for service connection for a left knee disability as secondary to his service-connected right knee arthritis with tear of the medial meniscus status post excision of the right tibial tubercle and for a TDIU; therefore, the Board has no jurisdiction over the appeal. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for left knee disability as secondary to his right knee arthritis. 38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to a TDIU. 38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or his authorized representative. In this case, in May 2017 and August 2017 correspondence, the Veteran, through his representative, stated he wished to withdraw this appeal. This was done in writing. As the Veteran has withdrawn his right to appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction over the two issues currently before it and can take no further action on the matters.


ORDER

The appeal for service connection for a left knee disability as secondary to service-connected right knee arthritis with tear of the medial meniscus, status post excision of right tibial tubercle, is dismissed.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


